Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Erin Mondloch on January 7, 2022.

The following changes are made the set of claims filed October 14, 2021.  The claims have been amended as follows: 

Claim 8 is canceled.

1.	(Currently amended) A goggle comprising:
a goggle frame having a groove; and
a lens coupled to the goggle frame, the lens comprising a body and a peripheral flange extending around the body, wherein a rear surface of the body is configured to be disposed closer to a face of a user than an opposing front surface of the body when the goggle is in use;
wherein the body of the lens has a same first thickness throughout the body and the peripheral flange has a second thickness smaller than the first thickness, the ; and
wherein the lens further comprises a goggle lens transition portion disposed between the peripheral flange and the body of the lens, wherein the goggle lens transition portion is the first thickness at a first end disposed next to the body of the lens and is the second thickness at a second end disposed next to the peripheral flange, and wherein the goggle lens transition portion comprises a smooth transition from the body of the lens to the peripheral flange.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 5,862,529 Moodie et al. and USPN 8,992,009 Austin.  The current claims are distinguished from Moodie because Moodie does not teach, suggest, or disclose a goggle comprising a lens wherein a rear surface of a peripheral flange of the lens is level with a directly adjacent portion of a rear surface of a body of the lens, as required by the currently amendment claims.  The current claims are distinguished from Austin because Austin does not teach, suggest, or disclose a goggle comprising a lens wherein a rear surface of a peripheral flange of the lens is level with a directly adjacent portion of a rear surface of a body of the lens and wherein the lens further comprises a google lens transition portion that is a smooth transition or wherein the peripheral flange and the body are formed integrally from a single material, as required by the currently amended claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/F Griffin Hall/Primary Examiner, Art Unit 3732